Per Curiam.
The only question presented in this case is whether the findings of the trial court are clearly and manifestly against the evidence. We are unable to say that they are, and the order appealed from must be affirmed. Plaintiff’s claim is that, at the instance and request of defendants, he prepared certain plans and specifications for a residence which they contemplated constructing in the city of Minneapolijs, for which they agreed to pay him an amount equal to four per cent of the cost of construction. The defense in substance was that the plans and specifications were prepared by plain*470tiff on the express understanding that defendants were to pay nothing therefor unless they were acceptable and were used; that they were not acceptable and, were not ulsed. The court found that the defense thus alleged was not sustained 'by the evidences Our conclusion is that the finding is not clearly against the evidence.
Order affirmed.